DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/27/2020. The examiner acknowledges the amendments to claims 4, 7, 9-10, 13, 16, 19, 26, 29, 33, 36, 40, 43, and 46. Claims 2, 5, 8, 11-12, 14-15, 21, 23-25, 27-28, 30-32, 34-35, 37-39, 41-42, 45, and 47-48 are cancelled.

Election/Restrictions
Claims 20, 22, 26, 29, 33, 36, 40, 43-44, and 46 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “at least one detector configured to charge a respective capacitance” and “oscillation counter configured to, when the voltage signal from a first detector of the at least one detector exceeds the reference voltage, store a number of oscillator cycles taken for the first detector to charge the capacitance” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10, 13, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the phrase “each of the at least one detector…” is unclear, because “each” implies more than one, but “at least” includes just more than one. Therefore, it is ambiguous whether there is just at least one detector, or more than one detector. In order to 
Furthermore, claim limitation “oscillation counter configured to, when the voltage signal from a first detector of the at least one detector exceeds the reference voltage, store a number of oscillator cycles taken for the first detector to charge the capacitance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While it is well-known in the art an oscillation counter is configurable to count a number of oscillations, it is not well known for an oscillation counter to determine a detector value exceeds a reference voltage, nor does Applicant’s disclosure clearly explain how the claimed “oscillation counter” has been modified to do so. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-4, 6-7, 9-10, 13, 16, and 19-20 are indefinite for depending on and failing to further clarify the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 6-7, 9-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ultra-low energy electronics for synthetic biological sensors by Nadeau (NPL, cited by Applicant, hereinafter Nadeau).
Regarding claim 1, Nadeau anticipates a device comprising an electrical component [p. 90, para 1] wherein the electrical component comprises:
at least one detector [p. 79 "readout electronics" combined with p.80, "phototransistors", p.84-87 "photodetector" and fig.4-1 "phototransistors"] configured to charge to a respective capacitance [p.80 "charge an input node" combined with p.91 " ... the photocurrent. .. ramp ... capacitance ... C0" and fig.4-5 - small Vpd graph on top­left], wherein each of the at least one detector is configured to detect an output from a biosensor component (HrtR) [p. 79, para 2-3], optionally wherein at least one detector is a photodetector [p. 91, section 4.4.2; fig. 4-1];
a comparator configured to compare respective voltage signals from each of the at least one detector to a reference voltage [p. 91-92, section 4.4.2; p. 92, fig 4-5 (1), note reference voltage REF being input into (+) input of op amp comparator shown diagrammatically as a triangle for comparison against (-) input of voltage from photodetector PD[n]], each voltage signal indicating the charge stored by the respective capacitance [p. 91, section 4.4.2];
an oscillation counter [p.91, "counter value" and p.92-93 "measured count ... Nn"] configured to, when the voltage signal from a first detector of the at least one detector exceeds the reference voltage [p. 91-92, section 4.4.2], store a number of oscillator cycles taken for the first detector to charge the capacitance [fig.4-5(c) "N/ and p.106, par.2 "the counts from the AFE ... " ]; and


Regarding claim 3, Nadeau anticipates all the limitations of claim 1, wherein the device contains a calibration scheme for detecting and removing background light and temperature-induced drift [p. 80, para 2, “One is used as a background measurement to de-embed variations in the temperature… as well as any background light incident on the device”].

Regarding claim 4, Nadeau anticipates all the limitations of claim 1, wherein the device is shaped as a capsule or spherocylinder [Fig 4-1 (b)]; optionally wherein the capsule or spherocylinder comprises a cross-sectional diameter that is shorter than 10 cm, 9 cm, 8 cm, 7 cm, 6 cm, 5 cm, 4 cm, 3 cm, 2 cm, or 1 cm (Examiner’s note: since this limitation is “optional,” it is not required and thus non-limiting (MPEP 2143.03)).

Regarding claim 6, Nadeau anticipates all the limitations of claim 1, wherein the device can be swallowed by a patient [p. 77, title of Chapter 4].

Regarding claim 7, Nadeau anticipates all the limitations of claim 1, wherein the biosensor component [p. 79, para 2-3]:

communicates the presence of the at least one signal analyte to the electrical component [p. 79, para 3], optionally wherein the communication is proportional to the abundance of the at least one signal analyte.

Regarding claim 9, Nadeau anticipates all the limitations of claim 7, wherein the biosensor component is separated from the outside environment by a semi-permeable membrane that permits diffusion of the at least one signal analyte [p. 79, para 3], optionally wherein the semi-permeable membrane is a polyethersulfone membrane (PES) filter [p. 120, para 1, Fig 4-20 (b)].

Regarding claim 10, Nadeau anticipates all the limitations of claim 1, wherein the biosensor component is an enzymatic biosensor or a non-enzymatic biosensor [p. 79, para 3]; optionally wherein the non-enzymatic biosensor comprises an antibody, a binding protein (HrtR) [p. 79, para 2], or a nucleic acid.

Regarding claim 19, Nadeau anticipates all the limitations of claim 7, wherein at least one signal analyte is a biomolecule selected from the group consisting of heme [p. 79, para 1], thiosulfate, and acyl-homoserine lactone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau in view of Applications of whole-cell bacterial sensors in biotechnology and environmental science by Yagi (NPL, cited by Applicant, hereinafter Yagi).
Regarding claim 13, Nadeau teaches all the limitations of claim 1, wherein the biosensor component comprises at least one microorganism (HrtR) [p. 79, para 2-3].
However, Nadeau does not teach the microorganism is present in the device in a dormant state; optionally wherein the at least one microorganism is combined with additional substances to aid in removing the at least one microorganism from its dormant state, to provide nutrients to the at least one microorganism, and/or to prolong the lifetime of the at least one microorganism.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Nadeau to have the microorganism is present in the device in a dormant state; optionally wherein the at least one microorganism is combined with additional substances to aid in removing the at least one microorganism from its dormant state, to provide nutrients to the at least one microorganism, and/or to prolong the lifetime of the at least one microorganism based on the teachings of Yagi, because doing so optimize the ability of the microorganism to maintain its viability and function during storage, as recognized by Yagi [p. 1255, right col, para 1].

Regarding claim 16, Nadeau in view of Yagi teach all the limitations of claim 13, and Nadeau further teaches the at least one microorganism (HrtR) comprises an engineered genetic circuit [p. 118, para 1], wherein the output of the engineered genetic circuit is luminescence [p.79, para 2-3], fluorescence, ion flow, or turbidity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150087055 A1 to Sarpeshkar is mentioned because it discloses a detection circuit comprising a microorganism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791